Citation Nr: 1751808	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a non-posttraumatic stress disorder (PTSD) psychiatric disorder, to include bipolar disorder, sociopathic behavior, depressive disorder, anxiety disorder, adjustment disorder, insomnia, alcohol use disorder, drug use disorder, cyclothymic disorder, and multiple personality disorder.  


REPRESENTATION

Veteran represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to August 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

As noted in the previous April 2015 Board remand, although the issues on appeal were originally characterized by the RO as entitlement to service connection for bipolar disorder, entitlement to service connection for sociopathic behavior, entitlement to service connection for depression, entitlement to service connection for anxiety disorder, and entitlement to service connection for multiple personality disorder, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issues more broadly as one issue to encompass all non-PTSD psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  Additionally, the requested development from the most recent August 2016 Board remand has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's depressive disorder, anxiety disorder, insomnia, and adjustment disorder are considered part and parcel to his service-connected PTSD.

2.  The Veteran does not have formal current diagnoses of cyclothymic disorder, bipolar disorder, or sociopathic behavior.  

3.  A psychiatric disorder other than PTSD, to include alcohol use disorder and drug use disorder, did not manifest during service and have not been shown to be otherwise etiologically related to service.

4.  As a matter of law, personality disorder is not entitled to service connection.


CONCLUSION OF LAW

The criteria for service connection for a non-PTSD psychiatric disorder, to include bipolar disorder, sociopathic behavior, alcohol use disorder, drug use disorder, cyclothymic disorder, and multiple personality disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his service connection claim. 

Pursuant to the August 2016 Board remand directives, a VA examination addendum was conducted and the requested opinion was rendered.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2017 VA examination addendum opinion is adequate to decide the case.  The medical opinion was predicated on a full reading of the available service treatment records contained in the Veteran's claims file, considered all of the pertinent evidence of record, and was supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination or opinion, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Here, as noted above, the August 2016 Board remand directed the RO to obtain a medical opinion.  An adequate medical opinion was obtained in June 2017.  Thus, there has been compliance with the prior remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Preliminarily, the Board notes that the Veteran's depressive disorder, anxiety disorder, and insomnia had expressly been noted by the RO to be part and parcel of the service-connected PTSD so these psychiatric disorders will not be addressed in this decision.  See June 2017 Rating Decision.  Moreover, as indicated below, the June 2017 VA examiner opined that the Veteran's adjustment disorder with depressed mood was subsumed by the Veteran's current service-connected PTSD diagnosis and likewise must be considered as part and parcel of the service-connected PTSD.  See June 2017 VA examination.  Thus, this psychiatric disorder will also not be addressed further in this decision.  The remaining psychiatric disorders that will be addressed below include bipolar disorder, sociopathic behavior, alcohol use disorder, drug use disorder, cyclothymic disorder, and multiple personality disorder.

Factual Background

Here, the Veteran contends that he has a current psychiatric disorder related to an incident that occurred during active duty.  Specifically, the Veteran reported that he was directed to shave but refused to do so because he had a skin condition, and as a consequence, he was sent to an area about two miles away from the rest of the camp to pitch a tent, dig a foxhole, and remain there during the rest of the exercise in solitude.  See February 2010 stressor statement.  The Veteran's service personnel records corroborate that the Veteran was instructed to shave and refused to do so.  The accounts in the service personnel records also describe that the Veteran was requested to bring his gear and a shovel outside.  After the initial denial of the claim, the Veteran elaborated and reported that he was separated from the rest of the unit as they were sent out on a training exercise and that there were live rounds of fire all around them.  He explained that he was sent deeper into the woods than the others and that he was ordered to dig a foxhole so that he would not be injured by the live fire.  See May 2013 Substantive Appeal.  The Veteran had submitted two lay statements, both dated in September 2015, from former members of his Army unit corroborating his statements.  As noted in the August 2016 Board decision, the Board concedes that the event occurred as described by the Veteran.

A review of the Veteran's service treatment records (STRs) failed to show the Veteran complained of or was treated for any psychiatric-related disorders.  

A review of the Veteran's post-service VA treatment records show that from 1999 to 2008, the Veteran had numerous psychiatric diagnoses and clinical impressions, to include rule out (r/o) bipolar disorder, bipolar affective disorder, r/o substance-induced mood disorder, r/o substance-induced mood disorder vs bipolar disorder, cyclothymia versus (vs) substance induced mood swings, cyclothymia vs bipolar disorder, polysubstance dependence (alcohol, cocaine, crack cocaine, marijuana, tobacco), personality disorder, depressive disorder, r/o generalized anxiety disorder, and depressive disorder. 

A January 1999 VA treatment psychiatry note noted the Veteran's report that he had a long history of alcohol abuse which started at age nine when he had his "own bottle."  He reported that his stepfather was an alcoholic.  

From the date of claim, October 19, 2009, VA treatment records show the Veteran's psychiatric diagnoses and clinical impressions include depressive disorder, personality disorder, polysubstance abuse, adjustment disorder, mood disorder, mood disorder vs alcohol dependence, alcohol dependence, cocaine dependence, and PTSD.  

In a January 2011 VA treatment psychosocial assessment, the Veteran reported that he was nine years old when he first drank, that he started smoking marijuana after the military, that he first used cocaine when he was 30 years old, and that he was 16 years old when he first started smoking.  He reported that his longest period of sobriety was for six years, from 2001 to 2007, when he was in prison and because he went to Alcoholics Anonymous after his release.  He reported that he relapsed in 2007 after his wife divorced him.  He reported that he had been in two previous treatment programs.  He reported that his father was an alcoholic.  The Veteran reported that he self-medicated with drugs and alcohol in order to cope with his depression.  

A November 2011 VA treatment record noted the Veteran's reports that during active service, he had refused to shave and as a result was made to dig a six feet fox hole and stay there during a live fire exercise for several days.  He reported that he was discharged following this event.  He reported that due to this in-service incident, he experienced pent up anger, problems with authority figures, a history of substance abuse, and chronic homelessness.  He was seeking assistance in counseling to learn how to live outside of an institution.  The reviewing psychologist noted assessments of chronic adjustment disorder with depressed mood, nicotine dependence, alcohol and cocaine abuse vs dependence in early full remission, and r/o personality disorder not otherwise specified (NOS) per history.  

In an August 2013 VA treatment record, the Veteran reported that he experienced trauma while being in the military that impacted the rest of his life and that he did not feel this was being addressed.  The Veteran reported that during active service he had been given a direct order to shave his face but due to his dermatological problems, he refused to shave.  He indicated that he would have mutilated himself if he were to shave.  He stated that he was disciplined by being placed in a fox hole with live fire all around him.  The Veteran reported that he later received a general discharge for disobeying a direct order.  He felt that this set into motion a series of behaviors that led to his drug abuse and criminal behavior and that he believed he should be treated and compensated for his PTSD.  The provider noted the Veteran was very persistent in this and that the Veteran had asked if he could go to an outside provider for a second opinion and be fee based out.  The provider noted assessments of alcohol dependence, cocaine dependence, mood disorder NOS, adjustment disorder with depressed mood, and personality disorder NOS.  

In a September 2013 VA treatment psychology note, the Veteran was assessed a PCL-C score of 72 after evaluation, which the evaluating psychologist found was suggestive of PTSD.  The Veteran reported the details of a live fire event in service and that this experience changed his whole thinking on life and caused him to lose trust in all people.  The evaluating psychologist noted assessments of PTSD, mood disorder NOS, alcohol abuse vs dependence, and cocaine abuse vs dependence in early remission.  

A March 2015 VA treatment record noted the Veteran's reports that he continued to have PTSD-like symptoms from the time he was on maneuvers during active service.  The record also noted the prior diagnosis of PTSD due to an in-service live fire event.  The reviewing psychiatrist also noted impressions of mood disorder and polysubstance dependence (alcohol and cocaine) in remission.  

In a July 2015 VA examination, the examiner diagnosed substance abuse disorder and depression.  The examiner noted that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner noted the Veteran had a recorded history of abuse of alcohol, cocaine, and marijuana and that he was using marijuana before he encountered the in-service stressor incident.  The examiner also noted the Veteran's substance abuse had led to major emotional, social, and legal problems in his life which had either caused or aggravated his mood disorder.  The examiner noted the substance abuse and depressed mood were intertwined.  After a review of the Veteran's claims file, the examiner noted the Veteran's military records showed that two disciplinary actions were related to marijuana abuse.  The examiner noted that the Veteran was incarcerated from 1995 to 1998 for theft.  The examiner also noted he had several other arrests over the years including sentences ending in 1990 for burglary and January 2004 for battery.  The examiner noted that these likely reduced his employment opportunities.  The examiner also noted the Veteran's long history of substance abuse, including cocaine and alcohol.  The examiner noted the Veteran had been discharged from treatment programs due to cocaine abuse while in the programs and that the Veteran had continuing substance abuse problems throughout his life, including his time in the Army.  The examiner reiterated the Veteran's long history of substance abuse and legal problems, which the examiner indicated both appeared to have led to a mood disorder.  The examiner noted that the Veteran's files were reviewed at length and that it was noted that the Veteran was abusing marijuana well prior to the incident he claimed had led to PTSD.  As such, the examiner opined that there is no evidence of a mood disorder which was aggravated by the service.

In a September 2015 PTSD Disability Benefits Questionnaire (DBQ), the Veteran was diagnosed with PTSD as a result of his in-service PTSD stressor.  The examiner presented a thorough review of the Veteran's medical treatment records in support of the Veteran's PTSD diagnosis.  The examiner acknowledged and disagreed with what she considered as the only in-depth examination in July 2015 that provided a negative nexus opinion regarding the Veteran's claim for PTSD.  The examiner's rationale was based on a finding that there were service records that verified much of the Veteran's account leading to the live fire event.  The examiner also noted that she did not see any real discrepancy between the Veteran's accounts of what happened and has maintained his statements in numerous medical interviews.  The examiner also noted prior evaluations that supported the Veteran's claim of service-connected PTSD.  The examiner did not specifically indicate that the Veteran's alcohol and cocaine addiction was related to the Veteran's in-service stressor or caused by the Veteran's PTSD.  Instead, the examiner noted that the Veteran's history of homelessness, alcohol and cocaine addiction, and criminal background "no doubt" had contributed to the challenges he has faced, but that they did not wash away the fact that he had trauma-related PTSD, and that if anything, his PTSD would exacerbate these other challenges.

Pursuant to the August 2016 Board remand directives, a VA addendum opinion was obtained in June 2017 regarding the etiology of any non-PTSD psychiatric disorders.  After a detailed review of the claims file, the examiner provided opinions regarding bipolar disorder, sociopathic behavior, anxiety disorder, multiple personality disorder, cyclothymic disorder, alcohol use disorder, stimulant use disorder, unspecified depressive disorder, unspecified anxiety disorder, adjustment disorder, and insomnia.  As noted above, depressive disorder, anxiety disorder, insomnia, and adjustment disorder are considered part and parcel to the Veteran's service-connected PTSD and need not be addressed any further.  

Regarding bipolar disorder, the June 2017 VA examiner opined that this disorder had not been formally diagnosed despite its use in an encounter function of medical records.  The examiner explained that the diagnosis was considered as a rule out for diagnostic consideration to evaluate further.  The examiner noted the Veteran's report that he was diagnosed with this condition in 1998, but the examiner noted there was no medical evidence of such a diagnosis at that time.  The examiner further explained that the current description of "mood disorder NOS" was added in 2009 to identify the Veteran's reports of swings between depressed mood and anxiety racing thoughts.  As such, the examiner opined that there was no current evidence of a bipolar disorder diagnosis being appropriate.  Regarding sociopathic behavior, the examiner noted that this was not a formal diagnosis and that evidence of this terminology was not evident in chart review.  The examiner explained that such behaviors were best represented by the diagnosis of unspecified personality disorder.  Regarding multiple personality disorder, the examiner noted this disorder was not a formal diagnosis and was better known by dissociative identity disorder but that evidence of any of this terminology was not evident in chart review.  The examiner also noted that such behaviors were best represented by the current diagnosis of unspecified personality disorder.  Regarding cyclothymic disorder, the examiner noted that this disorder was reported in records as a possible rule out versus bipolar disorder and thus, opined that presence of such a term was related to the diagnostic consideration for bipolar disorder.  Regarding alcohol use disorder, the examiner noted the Veteran's self-reported history of alcohol abuse since he was nine years old.  The examiner opined that there was no evidence that the Veteran's use of alcohol was an extension of his service-connected PTSD symptoms or impairment.  As such, the examiner opined that this disorder was less likely than not had its onset in, or was otherwise related to, active military service.  Similarly, the examiner found that there was no evidence that the Veteran's use of stimulants was an extension of his service-connected PTSD symptoms or impairment.  As such, the examiner opined that the Veteran's stimulant use disorder was less likely than not had its onset in, or was otherwise related to, active military service.  

Analysis

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding in favor of the Veteran's claim for service connection of a non-PTSD psychiatric disorder, to include bipolar disorder, sociopathic behavior, alcohol use disorder, drug use disorder, cyclothymic disorder, and personality disorder.

The first element of service connection requires the presence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As noted by the June 2017 VA examiner, the Veteran does not have a current formal diagnosis, of bipolar disorder, cyclothymic disorder, or sociopathic behavior.  

Regarding bipolar disorder, as noted above, the June 2017 VA examiner opined that this disorder had not been formally diagnosed despite its use in an encounter function of medical records.  The examiner had explained that the diagnosis was considered as a rule out for diagnostic consideration to evaluate further.  The examiner further explained that the current description of "mood disorder NOS" was added in 2009 to identify the Veteran's reports of swings between depressed mood and anxiety racing thoughts.  As such, the examiner opined that there was no current evidence of a bipolar disorder diagnosis being appropriate.  A review of the evidence of record supports the examiner's finding.  Specifically, November 2008, October 2009, January 2010, February 2010, and April 2010 VA treatment records noted an impression of "mood disorder - bipolar affective disorder vs major depression."  An August 2008 VA treatment record noted the Veteran's past diagnosis included cyclothymic disorder vs bipolar disorder as well.  These diagnostic impressions in which bipolar disorder was noted as "vs" another psychiatric disorder denotes that this was not a formal diagnosis as explained by the June 2017 VA examiner.  

Similarly, regarding cyclothymic disorder, the June 2017 VA examiner indicated there was no formal current diagnosis for the disorder.  The examiner had explained that when the disorder was reported in records, it was noted as a possible rule out versus bipolar disorder.  As such, the examiner concluded that presence of the term "cyclothymic disorder" was related to diagnostic consideration for bipolar disorder.  A review of the evidence of record supports the examiner's finding.  May 2001 VA treatment records noted assessments of cyclothymic disorder vs substance induced mood disorder (SIMD).  February 2004 VA treatment records noted assessments of r/o major affective disorder vs bipolar disorder vs cyclothymic disorder.  An August 2008 VA treatment record noted the Veteran's past diagnosis included cyclothymic disorder vs bipolar disorder.  These diagnostic impressions in which cyclothymic disorder was noted as "vs" another psychiatric disorder denotes that this was not a formal diagnosis as opined by the June 2017 VA examiner.  

Regarding sociopathic behavior, the June 2017 VA examiner also indicated there was no formal current diagnosis for this disorder.  Specifically, the examiner noted that sociopathic behavior was not a formal diagnosis and that evidence of the terminology was not evident after review of the claims file.  The examiner explained that such behaviors were best represented by the diagnosis of unspecified personality disorder.  A review of the evidence of record supports the examiner's finding.  A May 2001 VA treatment record noted a diagnosis of personality disorder NOS with antisocial features.  February 2004 VA treatment records noted assessments of antisocial personality disorder.  August 2008 VA treatment records noted antisocial personality disorder.  These diagnostic assessments or diagnosis in which the Veteran's sociopathic behavior was noted as in relation to personality disorder denotes that the use of such terms should not be considered as a formal diagnosis as explained by the June 2017 VA examiner.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there are no confirmed current diagnoses of bipolar disorder, cyclothymic disorder, or sociopathic behavior.  As such, these disorders do not warrant service connection.  

Service connection generally may not be awarded for alcohol or drug abuse.  See 38 U.S.C.A. § 1131 ("no [VA] compensation shall be paid if the disability is the result of the veteran's own willful misconduct or abuse of alcohol or drugs"); see also 38 U.S.C.A. § 105(a). 

Service connection for alcohol and drug abuse may only be established on a secondary basis where it is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit held that a veteran could receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability.  Specifically, "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.

Regarding the Veteran's drug and alcohol dependence, during the current appeals period, there are ongoing diagnoses that include, but are not limited to, polysubstance (alcohol and cocaine) dependence, polysubstance abuse, alcohol dependence and intoxication, cocaine dependence, and nicotine dependence, which range from active use to early remission to full remission.  The Board acknowledges the Veteran's claims that the in-service stressor of a live fire event led to his drug and alcohol abuse and dependence.  However, the most probative evidence of record, specifically the July 2015 VA examination and the June 2017 VA examination addendum opinion, have indicated otherwise.  The July 2015 VA examiner seemingly indicated that the Veteran's substance abuse and legal problems led to a mood disorder of which there was no evidence it was aggravated by service.  The June 2017 VA examiner specifically found that there was no evidence that the Veteran's use of alcohol or the use of stimulants were an extension of his service-connected PTSD symptoms or impairment.  As such, the examiner opined that these disorders were less likely than not had its onset in, or was otherwise related to, active military service.  The examiner's rationale was based on the Veteran's long history of substance abuse prior to his in-service stressor.  As there is not clear medical evidence establishing that alcohol or drug abuse is caused by the Veteran's primary service-connected disability and the Veteran has not provided an adequate opinion to the contrary that would provide a nexus to the Veteran's substance abuse and dependence to his military service or PTSD, the Board finds that service connection is not warranted for drug and alcohol dependence.

The Board accepts that the Veteran is competent to report his symptoms and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to diagnose himself as having bipolar disorder, cyclothymic disorder, sociopathic behavior, alcohol or drug dependence, or any other acquired psychiatric disorder or that any of these psychiatric disorders are related to his military service or to a service-connected disability as this requires specialized medical expertise and is not within the ken of the untrained individual such as the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran has not provided medical opinions to the contrary that note a diagnosis of bipolar disorder, cyclothymic disorder, or sociopathic behavior during the period on appeal or any medical opinions that the disorders of bipolar disorder, cyclothymic disorder, sociopathic behavior, or alcohol or drug dependence are related to active service or to a service-connected disability.  In any event, the Board accords the July 2015 and June 2017 VA examiners' negative opinions, regarding the Veteran's non-PTSD psychiatric disorders of bipolar disorder, sociopathic behavior, alcohol use disorder, drug use disorder, and cyclothymic disorder, significant probative weight as the opinions were thorough, reflected a detailed knowledge of the Veteran's medical history, and is supported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

Regarding his personality disorder, such disorder is not a disease or injury within the meaning of the applicable legislation and cannot be service connected in this case.  38 C.F.R. § 4.9.  Thus, service connection for a personality disorder is precluded by law, regardless of any contentions herein.

In sum, because the evidence of record does not relate the Veteran's non-PTSD psychiatric disorders of bipolar disorder, sociopathic behavior, alcohol use disorder, drug use disorder, cyclothymic disorder, and personality disorder to his military service, the preponderance of the evidence is against the claim for service connection.  The benefit of the doubt doctrine is inapplicable, and service connection for non-PTSD psychiatric disorder, to include bipolar disorder, sociopathic behavior, alcohol use disorder, drug use disorder, cyclothymic disorder, and personality disorder, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a non-PTSD psychiatric disorder, to include bipolar disorder, sociopathic behavior, alcohol use disorder, drug use disorder, cyclothymic disorder, and multiple personality disorder, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


